                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:18-cr-327-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
JERRY MIKEL HOLLOMAN,                  )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 32).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                                Signed: October 23, 2020




      Case 3:18-cr-00327-MOC-DCK Document 33 Filed 10/23/20 Page 1 of 1
